     Case 1:19-cv-01032-NONE-JDP Document 23 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     KENNETH DAVIS,                                Case No. 1:19-cv-01032-NONE-JDP
12                        Plaintiff,                 ORDER VACATING THE SETTLEMENT
                                                     CONFERENCE, LIFTING THE STAY, AND
13                        v.
                                                     ORDERING RESPONSES TO PLAINTIFF’S
14     OBRIEN, et al.,                               COMPLAINT

15                        Defendants.                ECF No. 16

16

17          After additional discussion among the judges of this court and with the California

18   Department of Corrections and Rehabilitation, we hereby vacate the settlement conference

19   currently set for August 27, 2020. ECF No. 16. Because of the COVID-19 pandemic and

20   coronavirus protocols, and the fact that defendants have not yet filed a response in this action, the

21   court will not reschedule the conference at this time.

22          Because the settlement conference has been vacated, the court hereby lifts the stay in this

23   action. Defendants are ordered to answer plaintiff’s complaint in compliance with the Federal

24   Rules of Civil Procedure. The court will issue a scheduling order once responsive pleadings have

25   been filed.

26
27

28


                                                       1
     Case 1:19-cv-01032-NONE-JDP Document 23 Filed 07/28/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     July 28, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 205.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
